was computing his sentence, appellant failed to support this claim with
                specific facts that, if true, would have entitled him to relief. Hargrove v.
                State, 100 Nev. 498, 502, 686 P.2d 222, 225 (1984).
                            Appellant also claimed that NDOC improperly refused to place
                him in a minimum security facility. Placement is a condition of
                confinement and thus may not be challenged in a post-conviction petition
                for a writ of habeas corpus. Bowen v. Warden, 100 Nev. 489, 686 P.2d 250
                (1984). Further, we note that appellant is currently out on parole and this
                issue is moot. Therefore, the district court did not err in dismissing the
                petition, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Hardest
                                                         ei




                                                                                   J.
                                                   Douglas
                                                                isr As
                                                                  7




                cc: Hon. Adriana Escobar, District Judge
                     William Carl Misiewicz
                     Attorney General/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A